HENDRY, Judge.
Affirmed. Under provisions of the Uniform Contribution Among Tortfeasors Act, Fla.Stat. § 768.31 (1975), specifically subsection (5)(b), settlement with one of two or more joint tortfeasors discharges the settling tortfeasor from all liability for contribution to other tortfeasors, Seaboard Coast Line Railroad Company v. Gordon, 328 So.2d 206 (Fla. 1st DCA 1976).
But see, cogent discussion of the effects of the settlement and release provisions, 30 U. Miami L. Rev. 713 (Spring 1976). The comment points out the inherent inequities and inconsistencies of the said provisions with the spirit of the pre-Act case of Hoffman v. Jones, 280 So.2d 431 (Fla.1973).